(Por la Corte, a propuesta del Juez Asociado Sr. Travieso.)
Vistas las excepciones previas formuladas por la corporación de-mandada en contra de la querella enmendada radicada en este caso, y examinados los alegatos presentados por ambas partes en pro y en contra de dichas excepciones;
Por CUANTO, las excepciones previas formuladas en este caso son idénticas a las formuladas por las partes querelladas en el caso de Quo Warranto• núm. 1, El Pueblo de Puerto Rico v. The Fajardo Sugar Company of Porto Rico et al. (ante, pág. 876), por las razones y fundamentos expresados en la opinión emitida en el día de ayer en el referido caso de Quo Warranto núm. 1, se desestiman todas y cada una de las excepciones previas formuladas por la demandada y se concede a ésta el término de treinta días para contestar la que-rella.
El Juez Asociado Sr. Wolf está conforme con el resultado. El Juez Aso-ciado Sr. Córdova Dávila no intervino.